FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Regarding claim 1, a first frame, a second frame, and a third frame have respectively, a first perforation hole, a second perforation hole, and a third perforation hole. However, in Figs. 4-5, there are four sets of holes (Figs. 4-5, elements 101, 201, and 701). The instant specification also states that “the number of the first perforation holes (101), the second perforation holes (201), and the third perforation holes (701) is also the same as the number of test tubes (102) that can be placed at one time in the device”.

Claim Objections
Claim 1 is objected to because of the following informalities:
“a processor for processing and regulating system” should be “a processor for processing and regulating the device”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 14, and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “a half open space to connect to an external environment via the venting hole” is still vague despite the context of the drawings. The following phrase is suggested: “a space to connect to an external environment via the venting hole”.
	Dependent claims 2-11, 14, and 18 are rejected for the same reason as the base claim upon which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ge (CN 103173434) in view of Chei-Chiang Chen (TW 201339308), Dashan Chen (CN 103756871), Kim (KR 20110088092), Ni (CN 205635562), Wang (CN 201770704), and Hashsham (US 2010/0105035).
Regarding claim 1, Ge discloses a device for quantitative (paragraphs [0035] and [0099]) polymerase chain reaction (abstract) by thermal convection (abstract) through a reagent container (Fig. 2, element 101, or paragraph [0104]), wherein the reagent container (Fig. 2, element 101, or paragraph [0104]) is loaded with a reactant (paragraph [0012]) and a reagent (abstract), in which 
a second frame (Fig. 2, elements 108 and 109), substantially parallel to the horizontal plane (Fig. 2), the second frame (Fig. 2, elements 108 and 109) having a second perforation hole (paragraph [0051] and Fig. 2, elements 108 and 109), the second frame (Fig. 2, elements 108 and 109) having a second upper surface (Fig. 2, elements 108 and 109, top surface) and a lower surface (Fig. 2, elements 108 and 109, lower surface), wherein the second frame further comprises an accommodating space (Fig. 2, spaces where the tubes are located when displaced) is formed for accommodating the reagent container (Fig. 2, element 101, or paragraph [0104])
a third frame (Fig. 2, element 103) comprising a third perforation hole (paragraph [0051] and Fig. 2, element 103), wherein the third frame (Fig. 2, element 103) divides the accommodating space (Fig. 2, spaces where the tubes are located when displaced) into an upper accommodating space (Fig. 2, upper spaces where the tubes are located when displaced) and a lower accommodating space (Fig. 2, lower spaces where the tubes are located when displaced) between the third frame (Fig. 2, element 103) and the second frame (Fig. 2, elements 108 and 109);
a light source (paragraph [0058]) for exciting the fluorescent dye (paragraph [0012]) or the probe (paragraph [0012]);
a photon receiver (paragraph [0058]) for detecting and receiving fluorescent signals (paragraph [0058]);
a processor (paragraph [0035], implicit in a computer) for processing and regulating system (paragraph [0035]);

wherein the reagent container (Fig. 2, element 101, or paragraph [0104]) passes across the third perforation hole (paragraph [0051] and Fig. 2, element 103) of the third frame (Fig. 2, element 103), and the second perforation hole (paragraph [0051] and Fig. 2, elements 108 and 109) of the second frame (Fig. 2, elements 108 and 109) sequentially from top to bottom (Fig. 2) and with a bottom portion (Fig. 2, element 101, bottom portion; or, paragraph [0104]) of the reagent container (Fig. 2, element 101, or paragraph [0104]) being disposed within the lower accommodating space (Fig. 2, lower spaces where the tubes are located when displaced);
the fluorescent dye or probe (paragraph [0012]) is excited by the light source (paragraph [0058]), and the fluorescent dye or the probe (paragraph [0012]) emits a light with specific wavelength (paragraph [0033]), which is measured by the photon receiver (paragraph [0058]), and the result is fed back (paragraph [0035] “managed by an electronic control device”) to the processor (paragraph [0035], implicit in a computer).

    PNG
    media_image1.png
    482
    601
    media_image1.png
    Greyscale

Annotated Fig. 2, Ge

	Ge does not disclose:
a first frame disposed in a horizontal plane and has a first perforation hole, a fan, and a venting hole,
wherein the first frame has a first upper surface and a first lower surface, and a heating coil and a first temperature sensor are disposed on the lower surface;
a second frame that is disposed under the first frame
an accommodating space between the first frame and the second frame
a clamping groove on the second lower surface
the clamping groove is substantially parallel to the horizontal plane and is connected to the second perforation hole
a glass device, disposed in the clamping groove, the glass device comprising a glass upper surface, a glass lower surface and a contact node, wherein a transparent conductive film is disposed on the glass upper surface or the glass lower surface, and a size of the glass device is substantially the same as a size of the clamping groove and the glass device is fixed to the clamping groove by using the glass upper surface or the glass lower surface, and the contact node is disposed at the same side of the glass device coated with the transparent conductive film;
an upper accommodating space between the first frame and the second frame;
the upper accommodating space is a half open space to connect to an external environment via the venting hole;
the lower accommodation space is an enclosed space;
the fan, the heating coil and the venting hole are disposed within the upper accommodating space;
the transparent conductive film is disposed within the lower accommodating space;
a power supply device for supplying power to the contact node to heat the glass device;
wherein the reagent container passes across the first perforation hole of the first frame;
with a top portion of the reagent container being disposed within the upper accommodating space;
and with a bottom portion of the reagent container being disposed within the lower accommodating space to contact the glass upper surface;
wherein the power supply device supplies a current to the contact node to start to heat the glass device, and when the glass device is heated to a predetermined temperature, the polymerase chain reaction starts;
wherein if a temperature of the upper accommodating space measured by the first temperature sensor is higher than a predetermined temperature range, the measured temperature will be fed back to the processor, the processor then turns on the fan to lower the temperature, until the measured temperature is cooled to a predetermined environmental range, the result of the first temperature sensor will be fed back to the processor, which then stops the fan; if the temperature of the upper accommodating space measured by the first temperature sensor is lower than the predetermined temperature range, the measured temperature will be fed back to the processor, the processor then turns on the heating coil to increase the temperature, until the measured temperature is heated to the predetermined environmental range, the result of the first temperature sensor will be fed back to the processor, which then stops the heating coil.

As to 1) of claim 1, Chei-Chiang Chen discloses a first frame (annotated Fig. 4, below) disposed on a horizontal plane (annotated Fig. 4, below) and has a first perforation hole (annotated Fig. 4, below), and a fan (Fig. 3, element 233).
In the analogous art of convection PCR machines, it would have been obvious to one skilled in the art before the effective filing date to modify the outer insulated housing of Ge with the first frame with a perforation hole and a fan of Chei-Chiang Chen in order to be able to place reaction containers into the invention without opening the invention’s housing and to moderate the temperature of the accommodating spaces of the invention.
In addition, as to 1) of claim 1, assuming arguendo that Chei-Chiang Chen does not disclose a first frame that has a fan and a venting hole (Chei-Chiang Chen, lines [347]-[352]), Dashan Chen discloses a first frame that has a fan (Fig. 1, element 6) and a venting hole (Fig. 1, element 7).
In the analogous art of heating and cooling an electronic apparatus, it would have been obvious to one skilled in the art before the effective filing date to modify modified Ge’s first horizontal frame in the convective PCR machine to include a fan and venting holes as taught by Dashan Chen in order to provide effective cooling of the inside chamber. Although Dashan Chen teaches the fan and venting holes are in a first side frame, the rearrangement of known elements to put them in a first horizontal frame would have been prima facie obvious to one skilled in the art. MPEP § 2144(VI)(C).





    PNG
    media_image2.png
    636
    627
    media_image2.png
    Greyscale

Annotated Fig. 2, Chei-Chiang Chen

    PNG
    media_image3.png
    530
    847
    media_image3.png
    Greyscale

Annotated Fig. 4, Chei-Chiang Chen


In addition, as to 2) of claim 1, Kim discloses a heating coil (Fig. 2, element 12 and lines [103]-[111]) and first temperature sensor (Fig. 2, element 15 and lines [103]-[111]) of the first frame (Fig. 2, element 10).
In the analogous art of portable DNA amplification, it would have been obvious to one skilled in the art before the effective filing date to modify the convective PCR device of modified Ge to include a temperature sensor and heating coil on the lower surface of the first frame as taught by Kim in order to better regulate the PCR reaction through signaling and controlling the heating coil (Kim, lines [57]-[58]). While Kim teaches that the heating coil and temperature sensor are on the top surface of the bottom frame, it would have been obvious to rearrange the heating coil and temperature sensor onto the bottom surface of a top frame because rearrangement of known elements to have the same effect would have been obvious to one of ordinary skill in the art. MPEP § 2144(VI)(C).
As to 3) and 4) of claim 1, regarding these limitations, the addition of the first frame (annotated Fig. 4 of Chei-Chiang Chen) with the second frame (Fig. 2, elements 108 and 109 of Ge), the rearrangement of known elements to assemble the first and second frames together to create an accommodating space between the first and second frame would have been prima facie obvious to one skilled in the art. MPEP § 2144(VI)(C).
As to 5) and 6) of claim 1, Ni discloses a clamping groove (abstract) that is substantially parallel to the horizontal plane (Fig. 1).

Regarding the limitations “a clamping groove disposed on the second lower surface” and “the clamping groove is substantially parallel to the horizontal plane and is connected to the second perforation hole” modified Ge in view of Ni have disclosed all claimed structural limitations.
As to 7) of claim 1, Wang discloses a glass device (Fig. 1, element 7; line [61]), the glass device (Fig. 1, element 7; line [61]) comprising a glass upper surface (Fig. 3), a glass lower surface (Fig. 2) and a contact node (line [72]), wherein a transparent conductive film (lines [68]-[69]) is disposed on the glass upper surface or the glass lower surface (lines [68]-[69]), and the contact node (line [72]) is disposed at the same side of the glass device coated with the transparent conductive film (Fig. 2, element 8). Wang also discloses the contact node to start to heat the glass device (claims [39]-[40]).
In the analogous art of microfluidic PCR, it would have been obvious to one skilled in the art before the effective filing date to modify the PCR apparatus of modified Ge with Wang’s glass device in order to provide a transparent, electrically conductive layer that would be able to be used as both an optical pathway and a resistive heating element (Wang, abstract).
Regarding the limitation “a glass device disposed in the clamping groove” modified Ge and Wang discloses all structural limitations.

Regarding the limitation “and the glass device is fixed to the clamping groove by using the glass upper surface or the glass lower surface” modified Ge and Wang discloses all structural limitations.
	As to 8) of claim 1, Ge discloses the second frame (Fig. 2, elements 108 and 109).
Ge does not disclose an upper accommodating space between the first frame and the second frame.
Chei-Chiang Chen discloses the first frame (annotated Fig. 4).
In the analogous art of convection PCR machines, it would have been obvious to one skilled in the art before the effective filing date to modify the frame structures of Ge with the first frame of Chei-Chiang Chen in order to be able to place reaction containers into the invention without opening the invention’s housing.
Regarding the limitation “an upper accommodating space between the first frame and the second frame”, it would have been obvious to one skilled in the art before the effective filing date to modify the location of the two frames in order to create a space between them corresponding to the upper accommodating space.
As to 9) of claim 1, it would have been obvious to one skilled in the art before the effective filing date to modify the upper accommodation space to be partially open to the external environment, such as via a fan or venting hole, so that the temperature of the upper accommodation space can be controlled to cool the upper portion of the convective PCR sample, leading to a greater thermal gradient to drive convection.

As to 11) of claim 1, all elements have been found to be obvious modifications. Dashan Chen discloses a fan (Fig. 1, element 6) and a venting hole (Fig. 1, element 7), and Kim discloses a heating coil (Fig. 2, element 12 and lines [103]-[111]). It would have been obvious to one skilled in the art before the effective filing date to modify the upper accommodation space to have a fan, venting hole, and heating coil so that the temperature of the upper accommodation space can be maintained and controlled to cool the upper portion of the convective PCR sample, leading to a greater thermal gradient in the sample. Absent unexpected results, rearrangement of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(C).
As to 12) of claim 1, all elements have been found to be obvious modifications. Wang discloses the transparent conductive film (lines [68]-[69]). It would have been obvious to one skilled in the art before the effective filing date to modify the convective PCR machine of modified Ge with the transparent conductive film of Wang in order to heat the PCR sample while simultaneously being able to take optical measurements through the transparent conductive film.
As to 13) of claim 1, Hashsham discloses a power supply device for supplying power (paragraphs [0226]-[0230]).
In the analogous art of hand-held PCR device, it would have been obvious to one skilled in the art before the effective filing date to modify the power source of the PCR machine of modified Ge in order for it to be powered by electricity, whether by direct current or by alternating current (Hashsham, paragraphs [0226]-[0230]).

	As to 15) of claim 1, Chei-Chiang Chen discloses that a top portion (Fig. 4, element 211, top-portion) of the reagent container (Fig. 4, element 211) being disposed within the upper accommodating space (annotated Fig. 4, above).
	As to 16) of claim 1, Ge discloses a bottom portion (Fig. 2, element 101, bottom-portion) of the reagent container (Fig. 2, element 101) being disposed within the lower accommodating space (Fig. 2); but Ge does not disclose the glass upper surface.
	Wang discloses the glass (Fig. 1, element 7; line [61]) upper surface (Fig. 3).
In the analogous art of microfluidic PCR, it would have been obvious to one skilled in the art before the effective filing date to modify the convection PCR apparatus of modified Ge with the glass device of Wang in order to in order to provide a transparent, electrically conductive layer that would be able to be used as both an optical pathway and a resistive heating element (Wang, abstract).
	Regarding the limitation “contact the glass upper surface”, it would have been obvious to one skilled in the art before the effective filing date to modify the placement of the reagent container with the glass device in order to heat the bottom of the reagent container causing convection currents and allowing PCR to take place.
As to 17) of claim 1, Hashsham discloses a power supply device for supplying power (paragraphs [0226]-[0230]).
In the analogous art of hand-held PCR device, it would have been obvious to one skilled in the art before the effective filing date to modify the power source of the PCR machine of 
	Regarding the limitation “and when the glass device is heated to a predetermined temperature, the polymerase chain reaction starts”, Ge discloses a convection PCR machine (Ge, paragraph [0002]) that would satisfy this limitation.
	As to 18) of claim 1, Chei-Chiang Chen discloses wherein if a temperature (lines [207]-[208]) of the upper accommodating space (annotated Fig. 4) measured by the first temperature sensor (lines [203]-[205]) is higher than a predetermined temperature range (lines [205]-[206]), the measured temperature (lines [207]-[208]) will be fed back to the processor (Fig. 1, element 170), the processor (Fig. 1, element 170) then turns on the fan (Fig. 3, element 233) to lower the temperature (lines [206]-[208]) until the measured temperature is cooled to a predetermined environmental range (lines [207]-[208]), the result of the first temperature sensor (lines [203]-[205]) will be fed back to the processor (Fig. 1, element 170), which then stops the fan (Fig. 3, element 233); if the temperature (lines [207]-[208]) of the upper accommodating space (annotated Fig. 4) measured by the first temperature sensor (lines [203]-[205]) is lower than the predetermined temperature range (lines [205]-[206]), the measured temperature will be fed back to the processor (Fig. 1, element 170), the processor (Fig. 1, element 170) then turns on the heating coil (lines [56], [110]-[113]) to increase the temperature, until the measured temperature is heated to the predetermined environmental range (lines [205]-[206]), the result of the first temperature sensor (lines [203]-[205]) will be fed back to the processor (Fig. 1, element 170), which then stops the heating coil (lines [56], [110]-[113]).
In the analogous art of convective PCR machines, it would have been obvious to one skilled in the art before the effective filing date to modify the PCR machine of modified Ge with 
Regarding claim 2, Ge discloses that the device is applied to real-time quantitative polymerase chain reaction (paragraph [0143]).
Regarding claim 3, Ge discloses that the photon receiver (Fig. 2, element 112; paragraph [0085]) is a charge-coupled element (CCD) (paragraph [0141]).
Regarding claim 4, Ge discloses that the light source is an LED (paragraph [0099]).
Regarding claim 5, Ge does not disclose that the photon receiver is at a substantially perpendicular angle to the light source.
Chei-Chiang Chen discloses that the photon receiver (claims’ line [90]) is at a substantially perpendicular angle (claims’ lines [43]-[45]) to the light source (lines [228]-[229]).
Regarding claim 6, Ge discloses a processor (paragraph [0035], implicit in a computer). 
Wang discloses a second temperature sensor (line [14]) for sensing a temperature of the glass device (line [61]; Fig. 1, element 7) and feeding back the measured temperature to the processor.
Regarding claim 7, Ge discloses when the light source (paragraph [0058]) is vertically below (Fig. 2, element 107 is below the second perforation hole) the second perforation hole (paragraph [0051] and Fig. 2, elements 108 and 109).
Ge does not disclose that the photon receiver is located in the lower accommodating space and is approximately perpendicular to the light source.
Chei-Chiang Chen discloses that the photon receiver (claims’ line [90]) is approximately perpendicular (claims’ lines [43]-[45]) to the light source (lines [228]-[229]).

Regarding claim 8, Ge discloses the light source (paragraph [0058]) is located in the lower accommodating space (Fig. 2), the photon receiver (Fig. 2, element 112; paragraph [0085]), and the second perfusion hole (paragraph [0051] and Fig. 2, elements 108 and 109).
Ge does not disclose the photon receiver is located below the second perforation hole and is approximately perpendicular to the light source.
However, it would have been obvious to rearrange the light source and the photon receiver in order to obtain predictable results with a reasonable expectation of success. MPEP § 2144.04(VI)(C) and MPEP § 2141(III)(E).
Regarding claim 9, Ge does not disclose that the transparent conductive film comprises tin oxide, indium oxide, zinc oxide, or indium tin oxide.
Wang discloses the transparent conductive film (lines [68]-[69]) comprises tin oxide, indium oxide, zinc oxide, or indium tin oxide (abstract).
Regarding claim 10, Ge discloses a short-wavelength filter (paragraph [0089], “narrow-frequency filter disc”).
Chei-Chiang Chen discloses a short-wavelength filter (line [224]; Fig. 1, element 144) for filtering a non-specific light source (lines [342]-[343]).
Wang discloses the transparent conductive film (lines [68]-[69]) of the glass device (line [61]; Fig. 1, element 7).
Regarding claim 11, Ge does not disclose that the contact node is a heat conductive patch.

Regarding claim 14, Ge discloses a third frame (Fig. 2, element 103) that is parallel (Fig. 2) to the second frame (Fig. 2, elements 108 and 109). 
Chei-Chiang Chen discloses a first frame (annotated Fig. 4).
It would have been obvious to one skilled in the art before the effective filing date to modify the arrangement of frames in modified Ge with a parallel first frame of Chei-Chiang Chen in order to have the first frame over the invention to partially enclose the invention and protect it from the external environment. The first frame also serves to place the reagent containers in from the external environment.
Regarding claim 18, while none of the references disclose that the predetermined environmental range is between 25 degrees Celsius and 38 degrees Celsius and that when the power supply provides current to the contact node for starting to heat the glass device, the predetermined temperature range is between 90 degrees Celsius and 160 degrees Celsius, the PCR machine of Chei-Chiang Chen in view of Dashan Chen, Kim, Ni, Wang, and Hashsham describes all the structural limitations as claimed and thus could function as intended.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  “[A]pparatus claims cover what a device is, not what a device does.”  MPEP 2114(II), emphasis in original.



Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ge (WO 2013091472) – This invention is similar to that of Ge (CN 103173434), cited in this Office Action.

Response to Arguments
Applicant’s arguments filed on December 10, 2021 with respect to the claims have been fully considered but are moot in view of the new grounds of rejection.

Regarding the Applicant arguments about the lower enclosed accommodating space and the upper half-open accommodating space, the term “half open” space is still in the claims, it should be claimed “a space to connect to an external environment via the venting hole”.
In addition, regarding the 35 U.S.C. § 103 rejections, in claim 1, the enclosed lower accommodating space and the “half-open” upper accommodating space result in an invention that is very similar to Chei-Chiang Chen’s invention; however, to make the record clearer, the Ge reference was included as prior art due to the clearly different spaces in Ge’s Fig. 2. However, since the Ge reference does not explicitly state a first frame, Chei-Chiang Chen’s first frame was considered to be an obvious modification.
The other references, namely Dashan Chen, Kim, Ni, Wang, and Hashsham, do not require this modification of the two accommodating spaces as the spaces have already been disclosed by the combination of Ge and Chei-Chiang Chen. 

Conclusion
	No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799                                                                                                                                                                                                        
/KEVIN JOYNER/Primary Examiner, Art Unit 1799